DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent Application No. 20190148839), hereinafter known as Lin, in view of Kao et al. (U.S. Patent Application No. 20190081414), hereinafter known as Kao.
Regarding claim 1, Lin teaches (Figs. 1-4 and 6) an antenna block (100) comprising: a substrate (not shown, [0041]); one or more instances of a first type of dual-band, dual-polarization patch antenna (a1-a4) formed on the substrate, wherein the first type of patch antenna is configured to support a first frequency band in a first polarization direction and a first frequency band in a second polarization direction ([0035]), wherein the first frequency band in the first polarization direction is different from the first frequency band in the second polarization direction ([0035]); one or more instances of a second type of dual-band, dual-polarization patch antenna (b1-b4) formed on the substrate, wherein the second type of patch antenna is configured to support a second frequency band in the first polarization 
Lin does not teach two feed lines.
Kao teaches (Fig. 4b) a first feed line (connects at one of feed terminals, [0013]) formed on the substrate and connected to support the first frequency band in the first polarization direction (see Fig. 4b); and a different, second feed line (connects at another of feed terminals, [0013]) formed on the substrate and connected to support the second frequency band in the first polarization direction (see Fig. 4b).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the two feed lines of Kao in the antenna apparatus of Lin to enable improved isolation for orthogonal polarization transmission ([0013]).
Regarding claim 9, Lin further teaches (Figs. 1-4 and 6) wherein the article comprises a multi-band antenna array comprising a plurality of instances of the antenna block arranged in a two-dimensional pattern (see Fig. 6).
	Regarding claim 10, Lin further teaches (Figs. 1-4 and 6) wherein the multi-band antenna array comprises a first antenna block and a second antenna block arranged side-by-side (see Fig. 6), wherein inter-patch distances are substantially identical (i) between adjacent patch antennas within each antenna block (see Fig. 6) and (ii) between adjacent patch antennas between the first antenna block and the second antenna block (see Fig. 6, [0047], equidistant).
Regarding claim 11, Lin further teaches (Figs. 1-4 and 6) wherein: the antenna block has a rectangular peripheral edge (see Fig. 6); the center points of the patch antennas in the antenna block 
Regarding claim 12, Lin further teaches (Figs. 1-4 and 6) wherein: the substrate is a printed circuit board (PCB) substrate ([0041]); and one or more integrated circuit (IC) chips (1532, see Fig. 15) are mounted onto the PCB substrate and configured to support operations of the antenna block ([0062]).
Allowable Subject Matter
Claims 2-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryu et al. (U.S. Patent Application No. 20200403322) teaches a multiband antenna array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896